All objections and pleadings in reply to a discount are ore tenus, and require no previous notice; and a discount barred by the statute of limitations is inadmissable if objected to. Buller N. P. 180. Mont. on Set Off, 20. Peake’s N. P. Cases, 121. Tidd’sPrac. 604. 17 John. Rep. 330.
*211Where plaintiff sues on an account made up of various items, some of them within four years, and the others of longer date, the items charged within four years will not prevent the statute of limitations from running against the other items, where they are only demands by A. against B. in the common way of business, charged from year to year, and not mutual accounts running between two persons. The rule never applies where all the items are on one side. Cotes vs. Harris, Buller's N. P. 150. Catling vs. Skoulding, 6 T. R. 191.
Where an administrator sets up a discount, which is of four years standing, it is no objection to the statute of limitations, that the administrator is allowed nine months to collect the debt, as during the nine months he may sue, though he cannot be sued.